— Appeal by the defendant from an order of the Supreme Court, Kings County (Marrero, J.), dated March 7, 2006, which, after a hearing to redetermine the defendant’s sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s designation of him as a level two sex offender pursuant to Correction Law article 6-C is supported by clear and convincing evidence (see generally Correction Law § 168-n [3]; People v Pettigrew, 14 NY3d 406, 408 [2010]). Mastro, J.P., Rivera, Austin and Roman, JJ., concur.